 

INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

This INTELLECTUAL PROPERTY SECURITY AGREEMENT (this “Agreement”), entered into
on December 2, 2015, as of October 12, 2015, is made by Saleen Automotive, Inc.,
a Nevada corporation (the “Company”), and all of the Subsidiaries of the Company
(such Subsidiaries, the “Guarantors”, and together with the Company, the
“Grantors”), in favor of SM Funding Group, Inc., a Delaware corporation (the
“Secured Party”), pursuant to the Purchase Agreement.

 

W I T N E S S E T H:

 

WHEREAS, the Company and the Secured Party are party to that certain Securities
Purchase Agreement, dated on or about the date hereof (“Purchase Agreement”),
pursuant to which the Secured Party has agreed to extend loans to the Company
evidenced by the Company’s 12.0% Senior Secured Convertible Note (the “Note”);

 

WHEREAS, pursuant to that certain Subsidiary Guarantee, dated as of the date
hereof (the “Guarantee”), the Guarantors have jointly and severally agreed to
guarantee and act as surety for payment of the Note;

 

WHEREAS, the Company’s obligations under the Note and the Grantors’ obligations
under this Agreement are senior to other obligations of the Company and the
Grantors pursuant to that certain Subordination Agreement, dated October 21,
2015, among W-Net Fund I, L.P., other holders of Company’s secured debt, the
Company and the Secured Party;

 

WHEREAS, contemporaneously herewith the Grantors are entering into a Security
Agreement (“Security Agreement”), pursuant to which each Grantor has granted a
security interest in its assets and properties to secure the satisfaction of the
Company’s obligations under the Note and the Guarantor’s obligations under the
Guarantee, among other things; and

 

WHEREAS, the Grantors are obligated under the Security Agreement to take such
further actions as the Secured Party requests to further perfect the Secured
Party’s security interest granted under the Security Agreement, including
without limitation with respect to intellectual property.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantors hereby agree as follows:

 

DEFINED TERMS.

 

(a) Certain Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Copyright” means copyrights and copyright registrations, including, without
limitation, the copyright registrations and recordings listed on Schedule I
attached hereto, if any, in which the Grantors have any right, title and
interest, and (i) all reissues, continuations, extensions or renewals thereof,
(ii) all income, royalties, damages and payments now and hereafter due and/or
payable under and with respect thereto, subject to payment to any co-owner of
its, his or her share thereof, including without limitation payments under all
licenses entered into in connection therewith and damages and payments for past
or future infringements thereof, (iii) the right to sue for past, present and
future infringements thereof, and (iv) all of the Grantors’ rights corresponding
thereto throughout the world.

 

 

 

 

“Intellectual Property Licenses” means rights under or interest in any patent,
trademark, copyright or other intellectual property, including software license
agreements with any other party, whether the Grantors are a licensee or licensor
under any such license agreement, and the right to use the foregoing in
connection with the enforcement of the Secured Party’s rights pursuant to the
Security Agreement.

 

“Patent” means patents and patent applications, including, without limitation,
the patents and patent applications listed on Schedule I hereto and all
continuations, divisionals, provisionals, continuations in part, or reissues of
applications related to patents thereon, and (i) all renewals thereof, (ii) all
income, royalties, damages and payments now and hereafter due and/or payable
under and with respect thereto, subject to payment to any co-owner or inventor
of its, his or her share thereof, including without limitation payments under
all licenses entered into in connection therewith and damages and payments for
past or future infringements or dilutions thereof, (iii) the right to sue for
past, present and future infringements thereof, and (iv) all of the Grantors’
rights corresponding thereto throughout the world.

 

“Trademark” means trademarks, trade names, registered trademarks, trademark
applications, service marks, registered service marks and service mark
applications, including without limitation the registered trademarks listed on
Schedule I hereto, and (i) all renewals thereof, (ii) all income, royalties,
damages and payments now and hereafter due and/or payable under and with respect
thereto, subject to payment to any co-owner of its, his or her share thereof,
including without limitation payments under all licenses entered into in
connection therewith and damages and payments for past or future infringements
or dilutions thereof, (iii) the right to sue for past, present and future
infringements and dilutions thereof, (iv) the goodwill of the Grantors’ business
symbolized by the foregoing and connected therewith, and (v) all of the
Grantors’ rights corresponding thereto throughout the world.

 

(b) Terms Defined in the Purchase Agreement. Capitalized terms used in this
Agreement and not otherwise defined herein have the meanings ascribed to them in
the Purchase Agreement.

 

2. GRANT OF SECURITY INTEREST IN INTELLECTUAL PROPERTY COLLATERAL. Grantors
hereby grant to the Secured Party a continuing security interest (as set forth
in the Security Agreement) in all of Grantors’ right, title and interest in, to
and under all of Grantors’ Intellectual Property (as defined in the Security
Agreement), including, without limitation, the following, whether presently
existing or hereafter created or acquired (collectively, the “Intellectual
Property Collateral”):

 

2

 

 

(a) all of Grantors’ Patents and Grantors’ rights under all Patent Intellectual
Property Licenses to which it is a party, including those patents referred to on
Schedule I hereto, including:

 

  (i) all registrations and applications in respect of the foregoing, including
continuations, divisionals, provisionals, continuations in part, or reissues of
applications and patents issuing thereon; and         (ii) all products and
proceeds of the foregoing, including, without limitation, any claim by Grantors
against third parties for past, present or future infringement of any Patent or
any Patent licensed under any Intellectual Property License;

 

(b) all of Grantors’ Trademarks and Grantors’ rights under all Trademark
Intellectual Property Licenses to which it is a party, including those
trademarks referred to on Schedule I hereto, including:

 

  (i) all registrations, applications, and renewals in respect of the foregoing;
        (ii) all goodwill of the business connected with the use of, and
symbolized by, each Trademark and each Trademark licensed under an Intellectual
Property License; and         (iii) all products and proceeds of the foregoing,
including without limitation any claim by Grantor against third parties for
past, present or future (A) infringement or dilution of any Trademark or any
Trademark licensed under any Intellectual Property License or (B) injury to the
goodwill associated with any Trademark or any Trademark licensed under any
Intellectual Property License; and

 

(c) all of Grantors’ Copyrights and Grantors’ rights under all Copyright
Intellectual Property Licenses to which it is a party, including those referred
to on Schedule I hereto, including:

 

  (i) all registrations, applications, and renewals in respect of the foregoing;
and         (ii) all products and proceeds of the foregoing, including without
limitation any claim by Grantors against third parties for past, present or
future infringement of any Copyright or any Copyright licensed under any
Intellectual Property License.

 

3

 

 

3. SECURITY AGREEMENT. The security interests granted pursuant to this Agreement
are granted in conjunction with the security interests granted to the Secured
Party pursuant to the Security Agreement. Grantors hereby acknowledge and affirm
that the rights and remedies of the Secured Party with respect to the security
interest in the Intellectual Property Collateral made and granted hereby are
more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein. Each
Secured Party acknowledges that the priorities set forth herein are subject to
the terms of the Intercreditor Agreement.

 

4. AUTHORIZATION TO SUPPLEMENT. If Grantors shall obtain rights to any new
Intellectual Property (as defined in the Security Agreement), the provisions of
this Agreement shall automatically apply thereto. Grantors shall give the
Secured Party prompt written notice with respect to any such material new
Intellectual Property. Grantors represent that Schedule I is substantially
accurate and complete but reserve the right from time to time to correct
inaccuracies and/or omissions by giving the Secured Party written notice
thereof. Without limiting Grantors’ obligations under this Section 4, Grantors
hereby authorize the lender unilaterally to modify this Agreement by amending
Schedule I to include any such corrections and other modifications and any such
new Intellectual Property of Grantors. Notwithstanding the foregoing, no failure
to so modify this Agreement or amend Schedule I shall in any way affect,
invalidate or detract from Secured Party’s continuing security interest in all
Intellectual Property Collateral, whether or not listed on Schedule I.

 

5. COUNTERPARTS. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all such separate
counterparts shall together constitute but one and the same instrument. In
proving this Agreement in any judicial proceedings, it shall not be necessary to
produce or account for more than one such counterpart signed by the party
against whom enforcement is sought. Any signatures delivered by a party by
facsimile transmission or by e-mail transmission shall be deemed an original
signature hereto.

 

6. GOVERNING LAW; JURISDICTION. This Agreement shall be governed by and
construed under the laws of the State of California applicable to contracts made
and to be performed entirely within the State of California. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the County of Los Angeles for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
and hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.

 

7. SUCCESSORS AND ASSIGNS. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties. Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. A Secured Party may assign its rights hereunder in connection
with any private sale or transfer of its Note, in which case the term “Secured
Party” shall be deemed to refer to such transferee as though such transferee
were an original signatory hereto. No Grantor may assign its rights or
obligations under this Agreement.

 

[Signature Pages Follow]

 

4

 

 

IN WITNESS WHEREOF, each of the Grantors have caused this Intellectual Property
Security Agreement to be executed and delivered by its duly authorized officer
as of the date first set forth above.

 

SALEEN AUTOMOTIVE, INC.,   a Nevada corporation         By: /s/ Steve Saleen  
Name: Steve Saleen   Title: Chief Executive Officer  

 

SALEEN AUTOMOTIVE, INC.,   a Florida corporation         By: /s/ Steve Saleen  
Name: Steve Saleen   Title: Chief Executive Officer  

 

SALEEN SIGNATURE CARS,   a California corporation         By: /s/ Steve Saleen  
Name: Steve Saleen   Title: Chief Executive Officer  

 

SALEEN SALES CORPORATION,   a California corporation         By: /s/ Steve
Saleen   Name: Steve Saleen   Title: Chief Executive Officer  

 



 

 

 

ACCEPTED AND ACKNOWLEDGED BY:

 

SECURED PARTY:

 

SM FUNDING GROUP, INC.         By: /s/ David Bergstein   Name: David Bergstein  
Title: CEO  

 

[Signature Page to Intellectual Property Security Agreement]

 

 

 

 

SCHEDULE I

to

INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

 

 

 

